Case: 1:20-cv-04408 Document #: 6 Filed: 09/08/20 Page 1 of 2 PageID #:31
                    Case: 1:20-cv-04408 Document #: 6 Filed: 09/08/20 Page 2 of 2 PageID #:32
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                       SUMMONS IN A CIVIL CASE
DR. ROBERT GERBER,
on behalf of plaintiff and
the class members defined herein,
                                                                 CASE NUMBER:       20 cv 4408
                                V.                               ASSIGNED JUDGE:
                                                                                    Robert W Gettleman
 EASTERN PPE IMPORTS, LLC,                                       DESIGNATED
 and JOHN DOES 1-10,                                             MAGISTRATE JUDGE: M David Weisman


                    TO: (Name and address of Defendant)
       Eastern PPE Imports, LLC
       200 Continental Dr.
       Newark, DE, 19713



          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
                 20 S CLARK STREET, SUITE 1500
                 CHICAGO, IL 60603




                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                    July 31, 2020
     (By) DEPUTY CLERK                                                              DATE
